Citation Nr: 1236344	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  10-49 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1. Entitlement to an initial compensable rating for service-connected left knee scar.

2. Entitlement to service connection for a left knee disorder.

3. Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at law


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel



INTRODUCTION

The Veteran served on active duty from December 1954 to November 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Board notes that Virtual VA treatment records dated from June 2012 to September 2012 are of record, but were not considered by the RO in the last adjudication of the claim in June 2012 and that such consideration has not been waived by the Veteran.  See 38 C.F.R. § 20.1304 (2011).  However, these records contain no findings relevant to the Veteran's scar.  Therefore, there is no need to remand the initial rating claim to allow for RO consideration of these additional VA treatment records. 

The issues of entitlement to service connection for left knee and lumbar spine disorders are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected left knee scar is a well-healed, mildly hypopigmented, 11 centimeter (cm.) X 4 millimeters (mm.), linear scar that is not painful, depressed, or raised and that does not have other effects on functionality not contemplated by the scar rating criteria. 






CONCLUSION OF LAW

The criteria for a compensable rating for service-connected left knee scar have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claims and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claims.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The VCAA requires that VA inform a claimant about the information and evidence not of record that is necessary to substantiate the claims, the information and evidence that VA will seek to provide, and the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that VCAA notice requirements also apply to the evidence considered in determinations of the degree of disability and effective date of the disability once service connection has been established.  

VCAA notice must be provided before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claims for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the Veteran was provided with a VCAA notification letter in July 2009, prior to the initial unfavorable AOJ decision issued in February 2010.  

The Board observes that the pre-adjudicatory VCAA notice advised the Veteran of the evidence necessary to establish service connection, of how VA would assist the Veteran in developing his claim, and his and VA's obligations in providing such evidence for consideration.  This letter also informed him of the evidence necessary to substantiate disability ratings and effective dates.  Thus, the Board concludes that the Veteran was provided with all necessary VCAA notice prior to adjudication of the claim. 
 
Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claims, has been satisfied.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim and providing him with a VA examination.  The Veteran's VA treatment records, private treatment records, and the report of an October 2009VA examination were reviewed by both the AOJ and the Board in connection with the adjudication.  The Veteran has not identified any additional, relevant records that VA needs to obtain for an equitable disposition of the claim. 

With regard to the VA examination, the Board observes that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the examiner documented the Veteran's subjective complaints and relevant medical history, and examined the Veteran.  The Board observes that the examiner did not review the claims file, but this factor alone does not render the examination inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In an initial rating claim, it is the current symptomatology of the disability that is most relevant to the claim.  In the report, the examiner provided the information required to determine the appropriate disability rating under the schedular criteria.  There is nothing to suggest that the examiner's documented findings are inconsistent with the medical history outlined in the claims file, including the service treatment records, or that they are not representative of the severity of the Veteran's disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159 (c)(4).  

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claim without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21 (2011); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

In claims for entitlement to an increased rating, the present level of disability is of primary concern.  Staged ratings are, however, appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's service-connected left knee scar is currently assigned a noncompensable disability rating under the provisions of 38 C.F.R. § 4.118, Diagnostic Code 7804.  The criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, DCs 7800 to 7805).  The Veteran filed his claim in June 2009; therefore, only the revised criteria apply. 

Under the revised rating criteria, Diagnostic Code 7804 provides a 10 percent rating for 1 or 2 scars that are unstable or painful.  A 20 percent rating is warranted for 3 to 4 scars that are unstable or painful.  A 30 percent disability rating assigned for 5 or more scars that are unstable or painful.  Note (1) states that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Id.

Diagnostic Code 7801, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrant a 10 percent rating.  38 C.F.R. § 4.118. 

Diagnostic Code 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent evaluation.  Note (2) under that code provides that if multiple qualifying scars are present, a separate evaluation is assigned for each affected extremity based on the total area of the qualifying scars that affect that extremity.  Id.

Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-04 under an appropriate Diagnostic Code.  Id.

The Veteran's service-connected left knee scar was assessed at the October 2009 VA examination.  The examiner noted a scar that was 11 cm. long X 4 mm.  The scar was mildy hypopigemented, neither raised nor depressed, and not tender to palpation.  The scar was well-healed.  

There is no other medical evidence of record assessing the Veteran's scar.  The Veteran also does not offer specific contentions with regard to this left knee scar symptomatology.  In his September 2010 notice of disagreement, the Veteran, through his attorney, argues potential impact of the scar on his remaining complaints of problems with the left knee, apparently in support of a compensable rating pursuant to Diagnostic Code 7805.  To reiterate, Diagnostic Code 7805 allows for a rating to be assigned for scars that have effects not considered among the rating criteria for scars.  However, the Veteran has not put forth any particular effects of the service-connected left knee scar he believes should be compensated, and the medical evidence does not document any such effects.  Even though the Board has determined that another VA examination for the Veteran's left knee is warranted due to inadequacy of the opinion and supporting rationale of prior examinations, the clinical findings with regard to the left knee are thorough and do not reflect any functional limitation as a result of the scar.  Therefore, the Board determines that there are no effects of the Veteran's service-connected left knee scar not contemplated by the rating criteria for scars.   

A compensable rating for the service-connected scar requires that it be tender, unstable, deep, or nonlinear, or have some other effect that allows for a rating under other criteria in the rating schedule.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  None of these characteristics are present in this case; thus, a review of the record fails to reveal any additional functional impairment associated with the veteran's service-connected left knee scar so as to warrant consideration of alternate rating codes.   

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. 
§§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extra-schedular rating.  38 C.F.R. § 3.321(b) (2011). 

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  Service-connected left knee scar is evaluated as a linear scar that is not deep, painful, or unstable, which criteria the Board has found to specifically contemplate the level of occupational and social impairment caused by this disability.  38 C.F.R. §§ 4.118, Diagnostic Code 7804.  The Veteran's service-connected scar is manifested by a well-healed, linear scar that is 11 cm. by 4 mm. and is not depressed, raised, or tender.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are congruent with the disability picture represented by the noncompensable rating disability rating assigned by the RO.  Evaluations in excess of that assigned are provided for certain manifestations of scars, namely for scars that are unstable, deep, painful, or that have other effects on functionality, but as noted above, the evidence demonstrates that those manifestations are not present in this case.  The criteria for the noncompensable rating assigned by the RO reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extra-schedular consideration is not required.  See 38 C.F.R. §§ 4.118, Diagnostic Code 7804; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Finally, while the appeal was pending, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part and parcel of an increased-rating claim when raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating in this circumstance when the TDIU issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, the Veteran has not filed a claim for TDIU, and the record shows that he is gainfully employed.  Therefore, further contemplation of a TDIU rating in this case is not necessary.
 
ORDER

An initial compensable rating for service-connected scar of the left knee is denied.

REMAND

Reasons for remand: to identify and obtain outstanding treatment records and to schedule a VA examination 

Regrettably, the Board's review of the record indicates that a remand is required so that another VA examination may be scheduled.  First, the Board determines that the two VA examinations to assess the etiology of the Veteran's left knee symptoms are, at least in part, inadequate.  Neither the October 2009 nor October 2011 VA examiner offered a diagnosis with respect to the Veteran's left knee symptoms.  The October 2009 VA examiner addressed only the symptoms of medial joint line tenderness and pain, while the October 2011 VA examiner mentioned only the Veteran's complaints of pain.  Nevertheless, the record reflects a diagnosis of left knee osteoarthritis.  Based on an X-ray, a private orthopedist, Dr. TJ, diagnosed early degenerative change in the left knee in April 2004.  The Veteran's history of left knee patellar surgery was first noted in VA treatment records in September 2004, along with osteoarthrosis on the Problem List, although the joints in question were not specified.  A March 2012 private treatment record also notes a diagnosis of osteoarthritis in the left knee.  Even so, the October 2011 VA examination report states that the X-ray was normal.  Thus, another VA examination is necessary so that the existence of a diagnosed left knee disorder, including arthritis, may be ascertained and another opinion obtained that considers the etiology of any diagnosed disorder of the left knee both found on examination and otherwise in the record.  

Additionally, there appear to be private treatment records outstanding.  A March 2012 private treatment record discusses May 2005 X-rays, but no May 2005 X-ray report is in the claims file.  Additionally, the October 2009 VA examiner noted that the Veteran was seeing an orthopedist and planned to see that specialist after the examination.  However, the claims file contains treatment private orthopedic treatment records for the left knee ending in April 2004 and then from August 2011 and March 2012.  VA treatment records reflect left knee complaints and a general diagnosis of osteoarthrosis, but these records, which are available in Virtual VA up to September 2012, do not show treatment by an orthopedist.  Other private treatment records in the file relate to chiropractic treatment.  Thus, there are potentially outstanding relevant medical records dated between April 2004 and August 2011 that should be obtained.  Therefore, the Veteran should be asked to identify orthopedic treatment records dated after April 2004 and to authorize their release to VA, if necessary.  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify all VA and private orthopedic treatment dated after April 2004 and to complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, of necessary.  At least two attempts to obtain any identified private treatment records must be made or a formal finding must be included in the claims file as to why a second attempt would be of no benefit to the Veteran.  All requests and responses, positive and negative, should be associated with the claims file. 

2. Schedule the Veteran for a VA orthopedic examination in order to ascertain the existence and etiology of his claimed left knee and lumbar spine disabilities.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  All tests or studies necessary to make these determinations must be conducted, including X-rays.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following: 

a. Determine the appropriate diagnosis for the Veteran's left knee symptoms.  If the examiner concludes that a diagnosis of arthritis is not appropriate for the Veteran's left knee symptoms and clinical findings, the examiner must explain the discrepancy with the diagnosis in private treatment records.   

b. Opine as to whether it is at least as likely as not that the Veteran's left knee disorder is causally or etiologically a result of his in-service left knee injury and surgery or the findings of rheumatoid-like symptoms in service, or is otherwise a result of the Veteran's military service. 

c. Determine the appropriate diagnosis for the Veteran's lumbar spine disorder.    

d. Opine as to whether it is at least as likely as not that the Veteran's lumbar spine disorder is causally or etiologically a result of his service-connected left knee scar, any other left knee disorder deemed service-connected, or the in-service left knee injury and surgery, or is otherwise a result of the Veteran's military service. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 
A clear rationale for all opinions and conclusions reached must be provided and a discussion of the facts and medical principles would be helpful to the Board.  

3. After completing the above actions, the AOJ should conduct any other development indicated by any response received as a consequence of the actions taken in the preceding paragraphs.

When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence and the claims should be readjudicated.  If any benefit sought is not resolved to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


